                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

UNITED STATES OF AMERICA                           §
                                                   §
                                                   § CASE NUMBER 6:19-CR-00031-JDK
v.                                                 §
                                                   §
                                                   §
ROY EDWARD THOMPSON JR (2).                        §


                ORDER ADOPTING MAGISTRATE JUDGE’S FINDINGS
               OF FACT AND RECOMMMENDATION ON GUILTY PLEA

       On this day, the Court considered the Findings of Fact and Recommendation of United

States Magistrate Judge John D. Love regarding Defendant Roy Edward Thompson Jr (2)’s plea

of guilty to Count Three with a violation of Title 21 U.S.C. § 841(a)(1) and (b)(1)(B) - Possession

with the Intent to Distribute or Dispense (Methamphetamine, Cocaine, Heroin, Crack Cocaine,

Marijuana).

       Having conducted a proceeding in the form and manner prescribed by the Federal Rule of

Criminal Procedure 11, the Magistrate Judge recommends that the Court accept the Defendant’s

guilty plea. The parties waived their right to file objections to the Findings of Fact and

Recommendation. The Court is of the opinion that the Findings of Fact and Recommendation

should be accepted.

       It is accordingly ORDERED that the Findings of Fact and Recommendation of the United

States Magistrate Judge, filed October 31, 2019, are hereby ADOPTED.

       It is further ORDERED that Defendant’s guilty plea is accepted and approved by the

Court. Further, the Plea Agreement is approved by the Court, conditioned upon a review of the

presentence report.
      It is further ORDERED that, pursuant to Defendant’s Plea Agreement, the Court finds

Defendant GUILTY of Count Three of the Indictment in the above-numbered cause and enters a

JUDGMENT OF GUILTY against Defendant as to Count Three of the Indictment.

      So ORDERED and SIGNED this 2nd        day of November, 2019.



                                            ___________________________________
                                            JEREMY D. KERNODLE
                                            UNITED STATES DISTRICT JUDGE
